Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 18, 2022

                                       No. 04-21-00493-CV

                            IN THE INTEREST OF L.Z.U., a child,

                 From the 63rd Judicial District Court, Val Verde County, Texas
                                     Trial Court No. 34608
                          Honorable Roland Andrade, Judge Presiding


                                          ORDER
        The reporter’s record was filed on December 13, 2021. Appellant’s brief originally was
due on January 12, 2022. Appellant has been granted one thirty-day extension until February 11,
2022. On February 11, 2022, appellant filed a motion requesting thirty days in which to file the
brief and obtain the reporter’s record from a March 4, 2021 hearing. The motion is GRANTED.
        It is therefore ORDERED that appellant provide written proof to this court no later than
February 28, 2022 that appellant has requested the court reporter to prepare the reporter’s
record, which request must designate the portions of the proceedings and the exhibits to be
included. See Tex. R. App. P. 34.6(b)(1).
        It is further ORDERED that appellant provide written proof to this court no later than
February 28, 2022 that either (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s
fee.
        The reporter’s record must be filed no later than fifteen (15) days after the date
appellant’s written proofs are filed with this court.
        If appellant fails to respond within the time provided above, appellant’s brief will be due
no later than March 14, 2022. See TEX. R. APP. P. 37.3(c). If appellant complies with the
above, appellant is hereby ORDERED to file a brief no later than thirty days from the date
the reporter’s record is filed. No further extensions of time will be granted absent extenuating
circumstances, which must include a written response reasonably explaining (1) appellant’s
failure to timely file the brief and (2) why appellee is not significantly injured by appellant’s
failure to timely file its brief. Furthermore, appellant is cautioned that future motions that do not
include a certificate of conference will be disfavored. See Tex. R. App. P. 10.1(a)(5).



                                                      _________________________________
                                                      Irene Rios, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of February, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court